Citation Nr: 1720563	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  14-18 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability of the left hip.

2.  Entitlement to service connection for a disability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1954 to June 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the Board may adjudicate the Veteran's claims.  A VA medical opinion is needed to address whether the Veteran's left hip disability is directly related to his service, or secondary to a serviced-connected disability.  As an opinion discussing the Veteran's left hip may affect the Veteran's claim of entitlement to service connection for a disability of the right knee, and because confusion remains as to the cause of the Veteran's disability of the right knee, the Board remands this issue for a new opinion as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  VA should also seek any VA treatment records not already associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records not already associated with the Veteran's claims file, including imaging studies referenced in the Veteran's December 2014 VA examination that indicate that the Veteran suffers from degenerative changes of his left hip.

2.  Arrange for an appropriate specialist, preferably the author of the December 2014 examination report, to review the Veteran's claims file and provide a medical opinion that addresses whether the Veteran's left hip disability and right knee disability are the result of his service or are the result of a service-connected disability.  If the examiner determines that another VA examination is needed, the Veteran should be scheduled for an examination and the findings of that examination should be recorded in an examination report.  

After reviewing the file, and, if necessary, providing the Veteran with another VA examination, the examiner should provide opinions as to the following: 

a.  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's disability of the left hip first manifested during his service or is otherwise directly related to his service?  

b.  If the Veteran's disability of the left hip is not directly related to his service, is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's disability of the left hip is due to or the result of a service-connected disability, to include the Veteran's pelvic disability and/or his back disability? 

Following a discussion of the above, please provide opinions as to the following:

c.  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's disability of the right knee first manifested during his service or is otherwise directly related to his service?  The Board notes the Veteran's October 1957 service treatment records that evidence reports of "bad knees." 

d.  If the Veteran's disability of the right knee is not directly related to his service, is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's disability of the right knee is due to or the result of a service-connected disability, to include the Veteran's back disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b).





